Fourth Court of Appeals
                                 San Antonio, Texas
                                      JUDGMENT
                                    No. 04-13-00424-CV

                                    Donald E. CARTER,
                                         Appellant

                                             v.

                  ATTORNEY GENERAL OF THE STATE OF TEXAS,
                                 Appellee

                 From the 224th Judicial District Court, Bexar County, Texas
                              Trial Court No. 1993EM500955
                        Honorable Karen H. Pozza, Judge Presiding

       BEFORE JUSTICE ANGELINI, JUSTICE ALVAREZ, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED. Costs of the appeal are taxed against the party that incurred them.

       SIGNED August 6, 2014.


                                              _____________________________
                                              Patricia O. Alvarez, Justice